Citation Nr: 0813387	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for psoriasis.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1956 to December 1960.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Waco RO.  In June 2007, the case was 
remanded in order to schedule a videoconference hearing.  In 
November 2007, the veteran testified at a videoconference 
before the undersigned; a transcript of this hearing is 
associated with the claims file.  In January 2008, the 
veteran submitted additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

In February 2008, the Board received additional evidence from 
the veteran regarding his claims.  Since the evidence was 
received without a waiver of initial RO consideration, the 
Board, in March 2008, sent the veteran a letter to determine 
if he wished to submit such a waiver.  Later that month the 
Board received the veteran's response, which stated that he 
wanted the matters remanded to the RO.  The Board must remand 
this case to accommodate the veteran's request for RO initial 
review of the additional evidence received.

The Board notes that the RO has made a formal finding of 
unavailability of service medical records, which have been 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  The RO's search for alternative 
sources of information, including morning reports, Surgeon 
General Office Extracts and a direct search for records at 
Biggs Army Airfield and William Beaumont Army Medical Center, 
returned negative replies.

At his hearing, the veteran clarified that he was treated for 
hepatitis at a military medical facility at Osan Air Force 
Base in approximately the Spring to Summer of 1959.  The 
available service personnel records show that he arrived at 
Osan in April 1958.  On remand, a direct search should be 
conducted with the Osan Air Force, Base, Korea for any 
records of the veteran's hospitalization in 1958 and 1959.  
See Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992) (VA's 
obligation to obtain service medical records extends to 
requesting records directly from a treating military facility 
when sufficient evidence has been presented to identify and 
locate the treating facility.)

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
following:
        a) the criteria for establishing a 
disability rating and effective date of 
award should service connection be 
awarded consistent with the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and
        b) all evidence in his possession 
pertaining to his claims, to include all 
medical evidence substantiating a current 
hepatitis diagnosis.

2.  Conduct a direct search for any 
available records of the veteran's 
hospitalization at Osan Air Force Base, 
Korea in 1958 and 1959.

3.  Thereafter, readjudicate the claims 
in light of all evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC) in March 
2007.   If any claim remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

